FILED
                            NOT FOR PUBLICATION                             JAN 03 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ERIC W. BRIGHT,                                  No. 11-16256

               Plaintiff - Appellant,            D.C. No. 2:09-cv-02196-GMS

  v.
                                                 MEMORANDUM*
MERCER ADVISORS
INCORPORATED, A Corporation,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                           Submitted December 19, 2012**

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Eric W. Bright appeals pro se from the district court’s summary judgment in

his employment discrimination action alleging violations of Title VII and state law.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Vasquez v.

County of Los Angeles, 349 F.3d 634, 639 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment on Bright’s

retaliation claims because Bright failed to raise a genuine dispute of material fact

as to whether he engaged in a protected activity. See Raad v. Fairbanks N. Star

Borough Sch. Dist., 323 F.3d 1185, 1197 (9th Cir. 2003) (describing the elements

of a prima facie retaliation claim under Title VII, including that the plaintiff was

engaged in protected activity); Jurado v. Eleven-Fifty Corp., 813 F.2d 1406, 1411-

12 (9th Cir. 1987) (plaintiff failed to show that he engaged in protected activity

where his complaint to his employer did not indicate a concern about

discrimination).

      The district court properly granted summary judgment on Bright’s racial

discrimination claim because Bright failed to raise a genuine dispute of material

fact as to whether similarly situated individuals outside his protected class were

treated more favorably, or whether defendant acted with discriminatory intent. See

Vasquez, 349 F.3d at 640 & n.5 (describing the elements of a prima facie

discrimination claim under Title VII).

      The district court properly granted summary judgment on Bright’s breach of

contract claim because Bright failed to raise a genuine dispute of material fact as to


                                           2                                    11-16256
whether defendant failed to comply with its employee handbook by retaliating

against him or failing to investigate his alleged complaints of discrimination. See

Chartone, Inc. v. Bernini, 83 P.3d 1103, 1111 (Ariz. Ct. App. 2004) (describing the

elements of a breach of contract claim under Arizona law).

      The district court did not abuse its discretion in modifying the scheduling

order to allow defendant to amend its answer because defendant showed good

cause. See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607-08 (9th Cir.

1992) (setting forth standard of review and explaining that a party seeking to

amend its pleadings after the date set in the scheduling order must show good

cause).

      AFFIRMED.




                                          3                                      11-16256